763 N.W.2d 914 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edward PINKNEY, Defendant-Appellant.
Docket No. 138550. COA No. 286992.
Supreme Court of Michigan.
April 22, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. *915 The application for leave to appeal the February 18, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Berrien Circuit Court for reconsideration of the conditions of the appeal bond. We ORDER the trial court, within 21 days of the date of this order, to articulate the specific reasons for imposing a "24/7 curfew" on the defendant. The trial court shall file with the Clerk of the Supreme Court a transcript and related documents, if any, within 14 days of the completion of the proceedings on remand.
We retain jurisdiction.